         Case 1:18-mc-00167-ABJ Document 128 Filed 02/05/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
            v.                       )
                                     )
PAUL J. MANAFORT, JR.,               )
                                     )
                  Defendant.         )
____________________________________)
                                     )
IN RE: PETITIONS FOR RELIEF          )
CONCERNING CONSENT ORDER OF )          Case No. 1:18-mc-00167-ABJ
FORFEITURE                          )
____________________________________)

  UNITED STATES’ UNOPPOSED MOTION FOR FURTHER EXTENSION OF TIME
 TO SUBMIT JOINT REPORT REGARDING THE PETITION OF WOODLAWN LLC
           AND TO RESPOND TO TFSB/NBH MOTION TO VACATE

       The United States of America, by and through its undersigned counsel, respectfully

moves this Court pursuant to Fed. R. Civ. P. 6(b)(1) and Fed. R. Crm. P. 45(b) for a short

additional enlargement of time until on or before February 19, 2021, in which (a) to submit a

joint report regarding possible settlement or discovery regarding the petition of Woodlawn LLC,

and (b) to respond to the motion filed by petitioners The Federal Savings Bank (TFSB) and

National Bancorp Holdings (NBH) to lift and vacate property restraints (Mc. Dkt. No. 124, 1:18-

mc-00167-ABJ). The United States and Woodlawn are currently due to report to the Court on

their progress by February 8, 2021. The government’s Response to the TFSB/NBH motion is

currently due on February 11, 2021. This request for a further brief extension of time is made

due to the United States’ need to finalize its evaluation of the effect of the former President’s

December 23, 2020 pardon of Paul J. Manafort, Jr. on this Court’s March 13, 2019, Order of

Forfeiture entered at sentencing and the parties’ positions with respect to the assets Manafort



                                                  1
        Case 1:18-mc-00167-ABJ Document 128 Filed 02/05/21 Page 2 of 4




agreed to forfeit in his plea agreement (see Cr. Dkt. Nos. 556-1, 422 at ¶ 12, 1:17-cr-00201-

ABJ). Petitioners Woodlawn, TFSB, and NBH consent to this request. In support of this motion

the government states:

       As set forth in the government’s prior filings, the United States had been in separate

settlement discussions with Woodlawn and TFSB/NBH. (Dkt. Nos. 125, 126). Following the

December 23, 2020 pardon of Paul J. Manafort Jr., on December 29, 2020, Petitioners

TFSB and NBH moved the Court to vacate and lift the restraints (Mc. Dkt. No. 124) on certain

assets that were forfeited by this Court’s Order of Forfeiture and as agreed by Manafort (see Cr.

Dkt. Nos. 556-1, 422 at ¶ 12). Proceedings regarding the Woodlawn petition had been stayed

because the parties were close to settlement, and the parties were due to submit a settlement

agreement or proposed discovery schedule by January 8. November 16, 2020, Minute Order. In

light of the pardons, the government requested extensions regarding its response to the

TFSB/NBH motion and the Woodlawn settlement or discovery plan in order to provide the

government an opportunity to evaluate the effect of the pardon on these ongoing ancillary

proceedings. (Dkt. Nos. 125, 126). The Court granted the government’s motions, ordering a

further response regarding the Woodlawn petition to be submitted by February 8, and a response

to the TFSB/NBH motion by February 11. January 8, 2021 and January 11, 2021 Minute Orders.

       The government has made significant progress in its consideration of the effect of the

pardon; however, its review of the legal and policy issues is not yet complete due to the

complexity of the issues and the recent transition in government. Therefore, the United States

requests a brief extension until February 19, 2021, in which to submit a response to the Court’s

Order regarding the Woodlawn petition and the motion to vacate filed by TFSB and NBH.




                                                2
         Case 1:18-mc-00167-ABJ Document 128 Filed 02/05/21 Page 3 of 4




       The government submits that the requested eleven-day extension for a filing regarding

Woodlawn and eight-day extension regarding the motion of TFSB/NBH will preserve the

positions of all parties as they currently stand and is appropriate to permit the government an

opportunity to complete its deliberations regarding the complex legal and policy issues resulting

from the pardon in the context of these proceedings. These assets have been secured since

October 2018, and the petitioners will continue to be able to contest their forfeiture. As

Petitioners Woodlawn, TFSB, and NBH have consented to the extension, this brief enlargement

of time will not prejudice the parties.

       Accordingly, good cause exists to grant the government’s request for an extension of time

until February 19, 2021 in which to submit responses regarding the Woodlawn petition and the

motion of TFSB and NBH.

       Pursuant to Local Rule 7(m), counsel for the United States and Petitioners have

conferred. As noted, Woodlawn, TFSB and NBH do not oppose this motion.

       Wherefore, the United States requests that the Court enter an order extending the

government’s time to submit further responses with respect to the Woodlawn, TFSB and NBH

petitions to February 19, 2021. A proposed order is attached.


                                                Respectfully submitted,

                                                MICHAEL R. SHERWIN
                                                Acting United States Attorney

                                          By:   /s/Arvind Lal
                                                Arvind Lal, D.C. Bar No. 389496
                                                Assistant United States Attorney
                                                555 4th Street, N.W.
                                                Washington, D.C. 20530
                                                 (202) 252-7688
                                                Arvind.Lal@usdoj.gov



                                                   3
Case 1:18-mc-00167-ABJ Document 128 Filed 02/05/21 Page 4 of 4




                      By:   /s/ Daniel H. Claman
                            Daniel H. Claman
                            Money Laundering and
                                Asset Recovery Section
                            Criminal Division
                            U.S. Department of Justice
                            1400 New York Avenue, N.W., Suite 10100
                            Washington, D.C. 20530
                            Telephone: (202) 514-1263
                            Daniel.Claman@usdoj.gov

                            Counsel for the United States of America




                               4
